DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance
Claims 1-17 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches Lesion candidate detecting unit 153 is for performing the lesion candidate detecting process to the hollow viscera cross-sectional images being created by hollow viscera cross-sectional image creating unit 152. The lesion candidate detecting process will be explained later referring to FIGS. 17 and 19. Lesion candidate detecting result storing unit 154 is for storing the coordinates of the lesion candidates being detected by the lesion candidate detecting unit, and for displaying them on CRT 13; the extraction for the volume data being obtained by the X-ray CT tomography device was described. However, the present invention may have applicability to the extraction of the hollow viscera in 2-dimensional images such as X-ray images, for example US publications 20060280347. However, the prior art of record fails to show the limitation of claims 1 and 15-17, “detecting, in the target chest X-ray image using a model obtained as a result of machine learning, a structure including a linear structure formed of a first linear area drawn by projecting anatomical structures whose X-ray transmittances are different from each other or a second linear area drawn by projecting an anatomical structure including a wall of a trachea, a wall of a bronchus, or a hair line”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/
Primary Examiner, Art Unit 2667